DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-26 are objected to because of the following informalities:  Claim 1 is objected to because acronyms should be defined at their first occurrence (e.g. TGC).  Claim 14 appears to have similar issue.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if the first display is the same as the second display.  Claim 14 appears to have a similar issue.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-11, 13-16, 19-21, 23-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0088428 to Yang et al. “Yang”. 
With respect to Claims 1, 8, 14 and 21, Yang discloses an ultrasound apparatus and method (Abstract) comprising a first display (e.g. 120 in Fig. 1c and corresponding descriptions) configured to display an ultrasound image (Paragraph [0105]) and a second display including a touch panel for receiving a user input (e.g. 131 in Fig. 1c and corresponding descriptions).  Yang explains that the touch panel allows a user to select a pre-set gain and/or to adjust a gain previously set (Paragraphs [0008], [0012], [0030]-[0034], [0037] and [0087]-[0089]).  Yang explains that the system includes a memory configured to store programs which are configured to enable the control unit to process and control and to store input and output data (e.g. preset gain, ultrasound image, testee information, probe information, application information, body marker) (Paragraph [0096]).  Yang teaches where the adjustment to the TGC may be applied when viewing the image such that if the user sets a high gain, the ultrasound image will become brighter and if the user sets a low gain, the ultrasound image may become darker (Paragraph [0128]). Examiner notes that such disclosures are considered to read on the claimed limitations of a first display and a second display including a touch panel receiving user input, a memory storing instructions and a processor configured to execute instructions to obtain first raw data and first TGC information corresponding to the first raw data from a storage medium, obtain a first ultrasound image by applying the first TGC information to the first raw data, display the first ultrasound image with the first display and control the second display to display TGC information that may be further manipulated by the user to update image with new TGC information in its broadest reasonable interpretation.  

As for Claims 2 and 15, Yang discloses where the memory may include a flash memory, hard disk, card-type memory and/or a cloud server (Paragraph [0097]).  
With respect to Claims 3 and 16, Yang does not disclose wherein the ultrasound acquisition (e.g. raw data) is in real time.
As for Claims 6-7 and 19-20, Yang’s TGC adjustment allows the user to interact with slider bars and adjustment buttons located on the slider bars (Paragraph [0139]; also Figs. 4, 5, and corresponding descriptions).  Examiner notes that the pre-set TGC values would be initially displayed for the user to decide if an adjustment is necessary.  
Regarding Claims 10-11 and 23-24, Yang discloses where the user may adjust a reject level or dynamic range of the ultrasound image (Paragraph [0027]).  
As for Claims 13 and 26, Examiner notes that an ultrasound image is considered to include a plurality of raw data in its broadest reasonable interpretation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Yang in view of U.S. Publication No. 2010/0286527 to Cannon et al. “Cannon”.    
Regarding Claims 4 and 17, Yang discloses an ultrasound system and method as described above but does not specify that the ultrasound probe is wireless.  
Cannon teaches from within a similar field of endeavor with respect to ultrasound systems and methods where the ultrasound probe is configured to be wireless (Abstract; Paragraphs [0027], [0028], [0077]-[0078]; Figs. 1 and 6 and corresponding descriptions).    
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound probe described by Yang to include wireless probes as described by Cannon in order to reduce clutter (e.g. wires) in a medical setting.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim(s) 5, 9, 13, 18, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable Yang in view of U.S. Publication No. 2014/0221835 to Ota. 
Regarding Claims 5, 13, 18 and 26, Yang discloses an ultrasound system and method as described above but does not specify that display displays a list of acquired images (e.g. related to a plurality of raw data stored) as claimed.  
Ota teaches from within a similar field of endeavor with respect to ultrasound systems and methods where the system is configured to display acquired images in a list (e.g. Fig. 21) such that the user may select an image from storage.      
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound system and method described by Yang to enable display of a list of ultrasound data as described by Ota in order to allow a user to modify the gain of multiple images.   Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). 
As for Claims 9 and 22, Examiner notes that in the modified system and method, the selected image would have initial or modified TGC data matched as claimed in its broadest reasonable interpretation.  

Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable Yang in view of U.S. Publication No. 2003/0187353 to Ng et al. “Ng”.   
Regarding Claims 12 and 25, Yang discloses an ultrasound system and method as described above but does not specify that TGC data can be modified while scanning the object (e.g. live or real-time adjustment) as claimed.  
Ng teaches from within a similar filed of endeavor with respect to ultrasound imaging systems and methods (Abstract) where the system allows TCG adjustment to a current image if buffered or to subsequent images in real time operation (Paragraph [0021]).  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound system and method described by Yang to enable TGC parameters to be adjusted in real time as described by Ng as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,141,135. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward and ultrasound system and method for modifying TGC information with a plurality of displays.  Examiner notes that the current claims represent an obvious broadening of the patented claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793